                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 19-24860-CIV-UNGARO/O’SULLIVAN

GILDA DULCEY,

       Plaintiff,

v.

COMPREHENSIVE HEALTH
SERVICES, INC., a Florida corporation,

       Defendant.
                                        /

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

       THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       This case involve a claim for unpaid overtime under the Fair Labor Standards

Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA private

claim, a court must "scrutiniz[e] the settlement for fairness," and determine that the

settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

1982). A settlement entered into in an adversarial context where both sides are

represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in
order to promote the policy of encouraging settlement of litigation. Id. at 1354.

       In this case, there is a factual dispute as to whether the plaintiff was entitled to

overtime. The terms of the settlement were announced on the record in open Court.

The Court has reviewed the terms of the settlement agreement including the amount to

be received by the plaintiff and the attorney’s fees and costs to be received by counsel

and finds that the settlement amount is a fair and reasonable resolution of the case.

Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until April 4, 2020 to enforce the terms of the settlement.

       DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of

February, 2020.


                                    _______________________________________
                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
